Caton, Justice, delivered the opinion of the Court: The only question presented in this case is, whether the Canal Commissioners are liable for costs in suits commenced by them for the benefit of the canal fund. We think they are bound to pay such costs out of the canal fund, the same as other parties. The case of The People v. Rockwell, (1) is precisely analagous and controls this case. An alternative mandamus must go on the case presented in the agreement. Alternative Mandamus awarded.   2 Scam. 3.